Case: 3:21-cv-00143-jdp Document #: 4 Filed: 03/11/21 Page 1of2

Professional Process Servers INVOICE NO. 20212124
342 N. Water St. Suite 600 Western District of Wisconsin

Milwaukee, Wi 53202

Affidavit of Personal Service on Corporation or Limited Liability Company

Client: The Previant Law Firm, S.C,
Case Name: Wisconsin Laborers Health Fund, et al Vs Uni-Purnp, Ine.
Case Number: 21-cv-143

Documents to be Served:

Summons in a Civil Action, Complaint

 

Corporation or LLC Served: Uni-Pump, Inc.

Served person apparently in charge ;
of office or officer, director, or Steve Bennett - Président / \
managing agent name:

Address Where Served: 3070 Helsan Dr. #C, Richfield, Wisconsin 53076

Date and Time Served: Mar 4, 20217 12:16 PM

Steve Bennett accepted the paperwork and identified to the affiant he was the president, Steve was a white male

Oth i ion:
ther Pertinent Information who appeared to be 5° 10" tail, 200 ibs with gray hair.

i certify that | am an adult resident of the State of Wisconsin, not a party to this action, and that | served the document upon the
person at the place on the date and at the time stated above.

scnnrvee SEA State of Wwiscongian thn if Heryaucec

PROCESS SERVER’ sh NAME: RoectGlisch see ra Gig me

Fee for service: $60 this

 

     

Notgyy fap!

My Commissiod ir rose"
OF
“Atay

 
Case: 3:21-cv-00143-jdp Document #: 4 Filed: 03/11/21 Page 2 of 2
Professional Process Servers INVOICE NO, 20212124

342 N. Water St. Suite 600 Western District of Wisconsin :.
Milwaukee, Wi 53202

Affidavit of Personal Service on Corporation or Limited Liability Company

Client: The Previant Law Firm, S.C.
Case Name: Wisconsin Laborers Health Fund, et al Vs Uni-Pump, Inc.
Case Number: 2t-cv-143

Documents to be Served:

Summons in a Civil Action, Complaint

Corporation or LLC Served: Uni-Pump, Inc.

Served person apparently in charge
of office or officer, director, or Steve Bennett - President
managing agent name:

Address Where Served: 3076 Helsan Dr. #C, Richfield, Wisconsin 53076
Date and Time Served: Mar 4, 2021 12:16 PM

Steve Bennett accepted the paperwork and identified to the affiant he was the president. Steve was a white male

Oth é ion:
er Pertinent information who appeared to be 5° 10° tal, 200 Ibs with gray hair.

 

i certify that | am an adult resident of the State of Wisconsin, not a party to this action, and that | served the document upon the
person at the place on the date and at the time stated above.

PROCESS SERVER'S NAME: Robert Glisch

2021

CLIENT INVOICE
20212124

Fee for service: $60 this day of

 

 
